Citation Nr: 0501383	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-04 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for scars, right 
thigh, residuals of trauma with injury to muscle groups XIII, 
XIV and XVII, with malunited fracture distal third and 
probable old healed osteomyelitis currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for peroneal nerve 
injury with muscle atrophy and limited motion right ankle, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for old healed 
fracture right tibia and fibula with shortening of the right 
lower leg currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for old healed 
malunited fracture left tibia and fibula currently evaluated 
as 10 percent disabling.

5.  Entitlement to a compensable rating for scars, right leg, 
residual of trauma with injury to muscle group XI and XII.

6.  Entitlement to a compensable rating for scars, left leg, 
residual of trauma to muscle group XII.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from March 1960 to June 
1964.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 2002 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Manila, the Republic of the Philippines, which denied the 
enumerated issues on appeal.  

During the pendency of the appeal, the matter was transferred 
to the Oakland California RO, in accordance with the 
veteran's written request of June 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The veteran contends that the enumerated disorders are all 
more severe than currently evaluated.  These disabilities all 
stem from an accident in service in which he was hit by a car 
in January 1963 and received multiple injuries, including 
fractures to both legs.  These injuries resulted in the bone, 
joint, muscle and nerve damage to both extremities that are 
the subjects of the current adjudication.  

The Board notes that the claims file contains evidence that 
the veteran filed a claim for Social Security disability 
benefits around October 2001.  This claim was filed after he 
had filed the currently pending claim for increased ratings 
in April 2001.   A letter dated in October 2001 from the 
Social Security Administration to the RO indicates that among 
the disabilities claimed, were for effects from broken bones 
in 1963 and the Social Security Administration requested some 
evidence from the RO.  There is no evidence of any Social 
Security decision from date in the claims file, nor of any 
medical records that may have been obtained or generated by 
the Social Security Administration in adjudicating his 
disability claim.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2004).  In view of the fact that it appears that 
there are outstanding Social Security records from an 
application filed during the pendency of the immediate claim, 
and potentially pertinent to the issues on appeal, an effort 
should be made to obtain these records.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The AMC should obtain from the Social 
Security Administration a copy of any 
decision that was made on a claim for 
Social Security disability benefits filed 
by the veteran on or around October 2001, 
as well as the medical records relied 
upon concerning any determination 
rendered.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records 
are not available.

2.  After the development requested above 
is completed to the extent possible, the 
AMC should readjudicate the claims.  If 
the decision remains adverse, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  
Then, if otherwise in order, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




